Exhibit 99.1 SAIC Announces Financial Results for the Third Quarter of Fiscal Year 2016 • Revenues of $1,129 million, excluding revenues performed by former parent; total revenues of $1,136 million • Operating income of $64 million (5.7% of revenues); adjusted operating income of $65 million (5.8% of revenues) after excluding acquisition and integration costs • Earnings before interest, taxes, depreciation and amortization (EBITDA) of $81 million (7.2% of revenues); adjusted EBITDA of $82 million (7.3% of revenues) after excluding acquisition and integration costs • Diluted earnings per share of $0.72; adjusted diluted earnings per share of $0.73 after excluding acquisition and integration costs, net of estimated tax • Cash flows provided by operating activities of $68 million • Book-to-bill ratio of approximately 1.2 MCLEAN, VA, December 2, 2015—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering, intelligence and enterprise information technology markets, today announced financial results for the third quarter ended October 30, 2015. “Third quarter performance displayed consistent progress in our strategy and underscores our commitment to shareholders,” said CEO Tony Moraco. “Despite slight internal revenue contraction this quarter, we have managed the business to deliver on profitability, earnings and cash flow. We have continued confidence in our long-term revenue growth as a result of strong bookings and new contract vehicle awards resulting from our continued pursuit of our protect, expand and grow approach and leveraging our matrix operating structure. A return to share repurchases this quarter further exemplifies our commitment to return excess cash to our investors and increase shareholder value creation.” Third Quarter: Summary Operating Results Three Months Ended Nine Months Ended October 30, Percent change October 31, October 30, Percent change October 31, (in millions, except per share amounts) Revenues $ 14 % $ $ 11 % $ Revenues performed by former parent(1) 7 %) 11 28 %) 39 Total revenues 13 % 11 % Operating income 64 2 % 63 (4 %) Operating income as a percentage of revenues % -60 bps % % -90 bps % Adjusted operating income(2) 65 3 % 63 4 % Adjusted operating income as a percentage of revenues % -50 bps % % -40 bps % EBITDA(2) 81 17 % 69 9 % EBITDA as a percentage of revenues % 30 bps % % -20 bps % Adjusted EBITDA(2) 82 19 % 69 17 % Adjusted EBITDA as a percentage of revenues % 40 bps % % 30 bps % Net income 34 (8 %) 37 89 %) Diluted earnings per share $ (6 %) $ $ %) $ Adjusted diluted earnings per share(2),(3) $ (5 %) $ $ (2 %) $ Cash flows provided by operating activities $ 68 %) $ 82 $ %) $ Free cash flow(2) $ 63 %) $ 77 $ %) $ “Revenues performed by former parent” represent work performed by SAIC’s former parent on pre-separation joint work recorded at revenue equal to cost. Non-GAAP financial measure. See Schedule 5 for reconciliation to the most directly comparable GAAP financial measure. “Adjusted diluted earnings per share” is calculated excluding acquisition and integration costs of $1 million and $16 million for the three and nine months ended October 30, 2015, respectively, and uses SAIC’s effective income tax rates for each period reported without the negative effect of the non-deductible acquisition costs that are included in reported net income. Revenues for the third quarter were $1,129 million compared to $993 million during the prior year quarter, which equates to revenue growth of 14%. The increase in revenue was due to the acquisition of Scitor, which generated $148 million in revenue during the quarter. This increase was partially offset by lower material volume on supply chain contracts ($19 million). As is shown in Schedule 5, in the third quarter the Company’s internal revenue contracted 1.9% when revenue from the prior year quarter is adjusted to include Scitor’s historical revenue. The internal revenue contraction resulted primarily from lower material volume on supply chain contracts ($19 million) and lower revenues of $10 million for Scitor compared to Scitor’s prior year quarter. Operating income for the quarter was $64 million, or 5.7% of revenues, up from $63 million in the prior year quarter. The increase in operating income was primarily driven by operating income generated by Scitor during the quarter ($5 million after $11 million of amortization of intangible assets acquired through the acquisition), which was partially offset by lower favorable changes in estimates on contracts accounted for under the percentage-of-completion method compared to the prior year quarter ($3 million) and current quarter costs associated with the integration of Scitor ($1 million). Adjusted operating income as a percentage of revenues was 5.8% for the quarter.
